Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 1 of 12




                               Exhibit B

     PA AG’s Response to Debtors’ Notice of Suggestion of Bankruptcy
     Case 20-33233 Document 323-2 Filed inReceived
                                           TXSB on     07/14/20
                                                   7/2/2020         Page
                                                            2:37:17 PM     2 of Court
                                                                       Supreme  12 Middle District




              IN THE SUPREME COURT OF PENNSYLVANIA
                         MIDDLE DISTRICT


                                  No. 82 MAP 2019


                  COMMONWEALTH OF PENNSYLVANIA,
                                                                         Appellee
                                         v.

       CHESAPEAKE ENERGY CORPORATION; CHESAPEAKE
       APPALACHIA, L.L.C.; CHESAPEAKE OPERATING, L.L.C.;
            CHESAPEAKE ENERGY MARKETING, L.L.C.

                                                                       Appellants

            Appeal of Chesapeake Energy Corporation; L.L.C.
       Chesapeake Appalachia, L.L.C.; Chesapeake Operating, L.L.C.;
          Chesapeake Energy Marketing, L.L.C. at 82 MAP 2019



         COMMONWEALTH OF PENNSYLVANIA’S RESPONSE
  TO APPELLANTS CHESAPEAKE ENERGY CORPORATION, L.L.C.;
  CHESAPEAKE APPALACHIA, L.L.C.; CHESAPEAKE OPERATING,
 L.L.C.; AND CHESAPEAKE ENERGY MARKETING, L.L.C.’S NOTICE
      OF SUGGESTION OF PENDENCY OF BANKRUPTCY AND
           AUTOMATIC STAY OF THESE PROCEEDINGS


      Chesapeake Energy Corporation; L.L.C.; Chesapeake Appalachia,

L.L.C.; Chesapeake Operating, L.L.C.; and Chesapeake Energy Marketing,

L.L.C. (collectively, “Chesapeake”) are appellants in this Court at 82 MAP

2020. On June 29, 2020, Chesapeake filed a Notice of Suggestion of

Pendency of Bankruptcy and Automatic Stay of These Proceedings pursuant
      Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 3 of 12




to Section 362(a) of the Bankruptcy Code. The Commonwealth is filing this

Response because there is good cause to believe there is an exception to the

stay provisions of the Bankruptcy Code which applies in this case.

 A.    FACTUAL, PROCEDURAL, AND LEGAL BACKGROUND

       1.    Pennsylvania’s Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”) [73 P.S. §§ 201-1 et seq.] prohibits “unfair methods of competition”

and “unfair or deceptive acts or practices.” 73 P.S. §§ 201-2(4), 201-3. The

Attorney General is authorized to “bring an action in the name of the

Commonwealth” to restrain prohibited acts and practices “by temporary or

permanent injunction[.]” 73 P.S. § 201-4.1. When a court issues a permanent

injunction to restrain and prevent violations of the UTPCPL, it has discretion to

“direct that the defendant or defendants restore to any person in interest any

moneys or property, real or personal, which may have been acquired by means of

any violation of [the UTPCPL], under terms and conditions to be established by

the court.” 73 P.S. § 201.4.1. If a court finds that a defendant has “willfully”

violated the UTPCPL, the Commonwealth may recover a “civil penalty” that does

not exceed $1,000.00 per violation. 73 P.S. § 201-8(b). Where the victim of a

statutory violation “is sixty years of age or older,” the “civil penalty” may not

exceed $3,000.00 per violation. 73 P.S. § 201-8(b).
     Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 4 of 12




      2.     On December 9, 2015, the Commonwealth, acting through the

Attorney General, brought an action against Chesapeake,1 pursuant to the

UTPCPL, in the Court of Common Pleas of Bradford County. The

Commonwealth filed an Amended Complaint on January 15, 2016, and a Second

Amended Complaint on May 3, 2016.

      3.     In the Second Amended Complaint, the Commonwealth alleged that

the named defendants had violated the UTPCPL and Pennsylvania’s antitrust

common law by using unfair and deceptive tactics to secure leases for subsurface

mineral rights from private landowners; by the subsequent reduced payment of

royalties through improper deductions; and by entering into an undisclosed, per se

unlawful market allocation agreement, beyond the separate and distinct joint

venture agreement. In its prayers for relief, the Commonwealth sought the entry of

an order: (1) declaring that the defendants’ conduct had been in violation of the

UTPCPL and antitrust common law; (2) enjoining the defendants from violating

Pennsylvania law in the future; (3) directing the defendants to restore money that

may have been acquired by unlawful means to the relevant Pennsylvania

landowners; (4) directing the defendants to pay $1,000.00 in civil penalties for

1
  Anadarko Petroleum Corporation, and Anadarko E&P Onshore, LLC
(collectively, “Anadarko”) were also named as defendants by the Commonwealth.
They filed a separate appeal in this Court at No. 81 MAP 2019. Although this
appeal is consolidated with Chesapeake’s appeal at 82 MAP 2019, Anadarko has
not filed for bankruptcy and has not suggested that its affiliated companies are
governed by the stay provisions of the Bankruptcy Code in this case.
     Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 5 of 12




each violation of the UTPCPL, increasing to $3,000.00 for each violation

involving a victim who had reached the age of sixty; (5) directing the defendants to

disgorge and forfeit all profits that they had derived from their unlawful activities;

(6) directing the defendants to pay the Commonwealth all costs relating to the

investigation and prosecution of the action; (7) directing the defendants to forfeit

their right or franchise to engage in certain business activities “until such time as

all monies ha[d] been paid for restitution, costs and civil penalties;” and (8)

providing any other relief that the Court deemed to be “necessary and appropriate.”

      4.     The Chesapeake and Anadarko defendants separately filed

preliminary objections to the Second Amended Complaint. The trial court denied

those preliminary objections on December 14, 2017. Chesapeake and Anadarko

were granted permission to file interlocutory appeals to Commonwealth Court. In

a decision dated March 15, 2019, the Commonwealth Court held that the

Commonwealth’s action could proceed under the UTPCPL, and that its statutory

antitrust claims were cognizable to the extent that they were based on “unfair

methods of competition” or “unfair or deceptive acts or practices” that fell within

the UTPCPL’s purview. Anadarko Petroleum Corporation, et. al. v.

Commonwealth of Pennsylvania, 206 A.3d 51, 61 (Pa. Cmwlth. 2019).

      5.     On October 30, 2019, this Court granted separate petitions for

allowance of appeal that had been separately filed by Chesapeake and Anadarko.
     Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 6 of 12




The Court, in granting the petitions, stated that it would decide the following

issues:

      (1) Are claims by the Commonwealth, brought on behalf of private
      landowners against natural gas extractors alleging that the extractors
      used deceptive, misleading, and unfair tactics in securing natural gas
      leases from landowners, cognizable under the Unfair Trade Practices
      and Consumer Protection Law?

      (2) May the Commonwealth pursue antitrust remedies under the
      Unfair Trade Practices and Consumer Protection Law?

Commonwealth of Pennsylvania v. Chesapeake Energy Corporation, 218 A.3d

1205 (Pa. 2019) (Table). The case was argued before the Court on May 27, 2020.

A final decision is still pending.

      6.     On June 28, 2020, Chesapeake filed voluntary petitions under Chapter

11 of the Bankruptcy Code in the Bankruptcy Court for the Southern District of

Texas.

      7.     On June 29, 2020, Chesapeake filed a Notice of Suggestion of

Pendency of Bankruptcy in the Supreme Court of Pennsylvania, incorrectly

contending that the Commonwealth’s action had been automatically stayed

pursuant to 11 U.S.C. § 362(a).

B.    THE COMMONWEALTH’S ACTION IN THE PENNSYLVANIA
      COURTS CLEARLY CONSTITUTES AN EXERCISE OF ITS
      “POLICE AND REGULATORY POWER” AND FALLS WITHIN
      THE STATUTORY EXCEPTION TO THE AUTOMATIC STAY
      CODIFIED AT 11 U.S.C. § 362(B)(4).
     Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 7 of 12




      1.     Because the Commonwealth’s action in the Pennsylvania courts

clearly constitutes an exercise of its “police and regulatory power” under the

applicable legal standards, the Commonwealth respectfully maintains that the

action falls within the statutory exception to the automatic stay codified at 11

U.S.C. § 362(b)(4) (. . . to enforce such governmental unit's or organization's

police and regulatory power, including the enforcement of a judgment other than a

money judgment, obtained in an action or proceeding by the governmental unit to

enforce such governmental unit's or organization's police or regulatory power.”).

      2. This Court and the Bankruptcy Court enjoy concurrent jurisdiction to

determine whether the pending action in the Pennsylvania courts is stayed, or

whether it is excepted from the stay pursuant to § 362(b)(4). Hunt v. Bankers Trust

Co., 799 F.2d 1060, 1069 (5th Cir. 1986); Federal Trade Commission v. Educare

Centre Services, Inc., 611 B.R. 556, 560 (W.D.Tex. 2019).

      3.     “The Bankruptcy Code clearly anticipates ongoing governmental

regulatory jurisdiction while a bankruptcy proceeding is pending.” In re: Migrant

Corp., 378 F.3d 511, 523 (5th Cir. 2004).

      4.     The Court of Appeals for the Fifth Circuit has recognized that the

filing of a bankruptcy petition does not stay an action by a governmental unit to

prevent or stop a violation of a consumer protection law or to fix damages for such

a violation. In re: Halo Wireless, Inc., 684 F.3d 581, 587 (5th Cir. 2012).
     Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 8 of 12




      5.      In Penn Terra Ltd. v. Dept. of Environmental Resources, 733 F.2d

267, 273 (3d Cir. 1984), the Court of Appeals for the Third Circuit declared that §

362(b)(4)’s exception to the automatic stay must “be construed broadly,” that “no

unnatural efforts [should] be made to limit its scope[,]” and that it should be “read

in favor of the States” whenever possible. The Fifth Circuit has found the

reasoning employed by the Third Circuit in Penn Terra Ltd. to be persuasive.

Matter of Commonwealth Oil Refining Co., Inc., 805 F.2d 1175, 1184-1188 (5th

Cir. 1986).

      6.      Applying Third Circuit precedent in Commonwealth of Pennsylvania

v. Burns (In re: Burns), Bankr. No. 5-bk-07-50140, Adversary No. 5-ap-07-50121,

2008 WL 3246244 at *3 (Bankr.M.D.Pa. Aug. 7, 2008), the United States

Bankruptcy Court for the Middle District of Pennsylvania held that § 362(b)(4)

permitted the Attorney General to “proceed to the point of money judgment” in an

action brought under the UTPCPL against a debtor in bankruptcy. The Bankruptcy

Court specifically explained that § 362(b)(4) allowed the Commonwealth to seek

“restitution on behalf of individuals purportedly wronged by the Debtor as well as

penalties on behalf of the Attorney General.” Burns, 2008 WL 3246244, at *4.

      7.      The reasoning employed by the Bankruptcy Court in Burns applies

with equal force to this case. “While any enforcement action undertaken by the

Attorney General to recover against the Debtor’s assets must be done through the
     Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 9 of 12




mechanisms provided for in the Bankruptcy Code, the entry of a money judgment

in state court [would] not constitute a violation of the automatic stay.” Burns,

2008 WL 3246244, at *5.

      8.     The Bankruptcy Court’s decision in Burns is consistent with the

decisions of other bankruptcy courts interpreting § 362(b)(4) to authorize States to

enforce their “unfair trade practices” laws against debtors. In re: Guardia, 522

B.R. 734, 735-736 (Bankr.S.D.Fla. 2014); In re: Nelson, 240 B.R. 802, 803-807

(Bankr.D.Me. 1999).

      9.     The Commonwealth can exercise its police and regulatory power

without making “a showing of imminent and specific public harm.” In re:

Interchemicals Co., Inc., 148 B.R. 263, 267 (Bankr.S.D.Tex. 1992).

      10.    It is undisputed that actions brought by the Commonwealth under the

UTPCPL are designed to vindicate the “public interest.” Weinberg v. Sun Co.,

Inc., 777 A.2d 442, 445 (Pa. 2001).

      11.    Since the Commonwealth is seeking injunctive relief in addition to

restitution and civil penalties, its action in the Pennsylvania courts obviously falls

within the broad purview of § 362(b)(4). In re: Gandy, 327 B.R. 796, 806

(Bankr.S.D.Tex. 2005) (holding that an action proceeding under Texas’ Deceptive

Trade Practices Act constituted an exercise of Texas’ “police and regulatory

power”).
    Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 10 of 12




      12.   For these reasons, the Commonwealth respectfully requests that the

Court declare that the action pending in the Pennsylvania courts may proceed up

to, and including, the entry of a final judgment against the Chesapeake defendants.

Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 896, n. 4 (W.D.Tex. 2001).



                            PRAYER FOR RELIEF

      WHEREFORE, the Commonwealth of Pennsylvania respectfully requests

that the Court declare that the action pending at 82 MAP 2019, including the

related proceedings pending before the Bradford County Court of Common Pleas

at Docket No. 2015IR0069, is excepted from the automatic stay by the operation of

11 U.S.C. § 362(b)(4).

                                      Respectfully submitted,

                                      JOSH SHAPIRO
                                      Attorney General

                                By:    /s/ Howard G. Hopkirk

                                      HOWARD G. HOPKIRK
                                      Senior Deputy Attorney General
                                      Appellate Litigation Section
                                      Bar No. 74264

                                      JOSEPH S. BETSKO
                                      Senior Deputy Attorney General
                                      Antitrust Section
                                      Bar No. 82620

                                      J. BART DeLONE
    Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 11 of 12




                                  Chief Deputy Attorney General
                                  Chief, Appellate Litigation Section
Office of Attorney General
15th Floor, Strawberry Square
Harrisburg, Pa 17120
Phone: (717) 783-1478
FAX: (717) 772-4526

Date: July 2, 2020
    Case 20-33233 Document 323-2 Filed in TXSB on 07/14/20 Page 12 of 12




                        CERTIFICATE OF SERVICE

      I, Howard G. Hopkirk, Senior Deputy Attorney General, do hereby certify

that I have this day served the foregoing Commonwealth Of Pennsylvania’s

Response To Appellants Chesapeake Energy Corporation, L.L.C.; Chesapeake

Appalachia, L.L.C.; Chesapeake Operating, L.L.C.; And Chesapeake Energy

Marketing, L.L.C.’S Notice Of Pendency Of Bankruptcy And Automatic Stay

Of These Proceedings by electronic service to the following:

Dorothy Alicia Hickok, Esquire           Jared Dimock Bayer, Esquire
Ronald A. Sarachan, LLP                  George A. Bibikos, Esquire
Drinker Biddle & Reath LLP               Cozen O’Conner
1 Logan Square, Suite 2000               One Liberty Place, Suite 2800
Philadelphia, PA 19103-6996              Philadelphia, PA 19103

Daniel Thomas Brier, Esquire             George A. Bibikos, Esquire
Donna Ann Walsh, Esquire                 Cozen O’Conner
Myers, Brier & Kelly, L.L.P.             17 N. Second Street, Suite 1410
425 Spruce Street, Suite 200             Harrisburg, PA 17101
Scranton, PA 18503
                                         Counsel for Appellants in 81 MAP
Counsel for Petitioners in 82 MAP        2019, Andarko Petroleum Corporation
2019, Chesapeake Operating, L.L.C.,      and Andarko E&P Onshore, L.L.C.
Chesapeake Energy Marketing, L.L.C.,
Chesapeake Energy Corporation and
Chesapeake Appalachia, L.L.C.



                                             /s/ Howard G. Hopkirk
                                             HOWARD G. HOPKIRK
                                             Senior Deputy Attorney General

Date: July 2, 2020

                                        11
